Citation Nr: 1233834	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-41 740	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected dilated cardiomyopathy with coronary artery disease and chronic congestive heart failure, status post heart transplant.

2.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic sinus infections, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

7.  Entitlement to service connection for sores and/or excision of a mass from the right buttock, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for dilated cardiomyopathy with atrial fibrillation, hypertension, a respiratory disorder, chronic sinus infections, bilateral hearing loss, erectile dysfunction, peripheral neuropathy, and elective furuncles excision, right buttock (claimed as sores).  In March 2005, the Veteran submitted a notice of disagreement with all of the service connection denials and subsequently perfected his appeal in November 2005.  His case is currently under the jurisdiction of the VA RO in Cleveland, Ohio.

While the Veteran did request a Travel Board hearing on his November 2005 VA Form 9, in a subsequent communication received in June 2012, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).
A September 2011 rating decision from the Huntington, West Virginia, RO granted entitlement to service connection for dilated cardiomyopathy with coronary artery disease and chronic congestive heart failure, status post heart transplant, associated with herbicide exposure.  This grant of service connection is considered a full grant of the benefits on appeal for the Veteran's heart condition claim.  As such, the claim of entitlement to service connection for dilated cardiomyopathy with atrial fibrillation is no longer before the Board.  See generally Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); 

A November 2005 VA treatment record and Social Security Administration (SSA) disability benefits records indicate that the Veteran may be unemployable due to his now service-connected cardiac disability.  Thus, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for hypertension, a respiratory disorder, chronic sinus infections, bilateral hearing loss, erectile dysfunction, peripheral neuropathy, and sores and/or excision of a mass from the right buttock.

The Veteran claims that his hypertension, respiratory disorder, chronic sinus infections, erectile dysfunction, peripheral neuropathy, and sores and/or excision of a mass from his right buttock are due to his presumed exposure to herbicides in service.  Alternatively, he claims that his hypertension may be related to his service-connected cardiac disability.  Finally, he claims that he has bilateral hearing loss due to in-service noise exposure.  Therefore, he believes that service connection is warranted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Id. at 85.

The Veteran's service treatment records (STRs) reflect that the Veteran had a 2 centimeter mass excised from his right buttock in March 1968 that was determined to be a probable fat necrosis.  Additionally, his entrance examination shows a history of furuncles in the past.  The Veteran's STRs are silent for diagnoses of or complaints or treatment related to the remaining claimed disabilities.  Although the STRs are negative for complaints relating to the remaining claims, the Board notes that the Veteran has not claimed that these disabilities are due to an in-service injury, but rather, with the exception of his hearing loss, to in-service herbicide exposure.  The evidence reflects that the Veteran did have service on a ship in the waters surrounding Vietnam and did step foot on the Republic of Vietnam.  Further, he has been granted service connection for a cardiac disability based on presumed herbicide exposure.  Therefore, his presumed herbicide exposure meets the in-service event requirement for all of the claimed disabilities, save for bilateral hearing loss.  

With regard to the Veteran's claimed bilateral hearing loss, there is no evidence of complaints of hearing loss in service.  However, the Veteran is competent to testify as to his asserted noise exposure in service.  Further, a review of the Veteran's DD-Form 214 reflects that his military occupational specialty (MOS) was that of a radioman.  In this regard, the Board notes that in a September 2010 Fast Letter, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing and indicated that "if the duty position is shown to have a 'Highly Probable' or 'Moderate' probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event."  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dept. of Veterans Affairs, Sept. 2, 2010).  Although the Duty MOS Noise Exposure Listing for the Navy enlisted personnel does not include radioman, the Army lists a radio operator as having a "moderate" probability of hazardous noise exposure.  Hence, the Veteran's exposure to hazardous noise during service is conceded.  Where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  Id.  In this regard, the Board notes that the medical evidence is negative for any diagnosis of hearing loss.  In fact, the Veteran has denied hearing loss to medical professionals.  However, the Board finds that he is competent to testify to symptoms such as difficulty hearing.  Therefore, the Board accepts that he is subjectively experiencing difficulty hearing, even in the absence of a diagnosis of hearing loss.  As such, and in accordance with the guidance set forth in Fast Letter 10-35, a medical examination for the purpose of determining whether the Veteran's hearing loss is related to his conceded in-service noise exposure is required.

With regard to his other claimed disabilities, the Veteran's current VA and private treatment records show complaints and diagnoses of hypertension, dyspnea, sinusitis, erectile dysfunction, peripheral polyneuropathy, and boils.  As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See id. at 175.  

In light of the evidence showing current complaints of hypertension, breathing problems, sinus problems, erectile dysfunction, peripheral neuropathy, and boils, the Veteran's presumed herbicide exposure, hi service-connected cardiac disability, and his contention that his current problems are the result of his military service or service-connected cardiac disability, the Board also finds that examinations and medical nexus opinions are necessary in order to properly resolve the claims of entitlement to service connection for hypertension, a respiratory disorder, chronic sinus infections, erectile dysfunction, peripheral neuropathy, and sores and/or excision of a mass from the right buttocks, to include as due to herbicide exposure.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see McLendon, supra; see also Colvin, supra.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED to the AOJ for the following actions:


1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim of service connection for hypertension on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

A specific query should be made to the Chillicothe VA Medical Center, and any other VA facility identified by the Veteran, for any records pertaining to the Veteran for the period from October 2011 to the present, and any such records should be associated with the claims folder.

3.  After the development in paragraphs one and two above has been completed, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his claimed hypertension, respiratory disorder, chronic sinus infections, erectile dysfunction, peripheral neuropathy, and sores and/or excision of a mass from the right buttock.

(If the AOJ finds an examiner with the appropriate expertise to address all seven (7) of the above-named disabilities, the examinations pertaining to these disabilities may be combined; otherwise, separate examinations should be conducted.)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiners should also be informed of the Veteran's service-connected cardiac disability and his service in the Republic of Vietnam and presumed herbicide exposure.  All appropriate testing must be performed.
All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should provide an opinion as to whether it is at least as likely as not the Veteran conceded exposure to herbicides caused of contributed to any currently diagnosed hypertension, respiratory disorder, chronic sinus infections, erectile dysfunction, peripheral neuropathy, and/or sores or excision of a mass from right the buttock.  

If it is determined that the Veteran's conceded herbicide exposure did not cause or contribute to any of his claimed disabilities, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in or is otherwise etiologically related the Veteran's period of military service.

With regard to the Veteran's currently diagnosed hypertension, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected dilated cardiomyopathy with coronary artery disease and chronic congestive heart failure, status post heart transplant, has caused or made chronically worse the Veteran's hypertension.

If the examiner finds that the service-connected left cardiac disability has not caused the hypertension but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence to establish a baseline of the level of severity of the claimed right knee disability.  If a baseline is established, the examiner should comment on how much the Veteran's hypertension has worsened in severity as a result of the service-connected cardiac disability, if at all, from the time of the baseline to the current level of severity.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  After the development in paragraphs one and two above has been completed schedule the Veteran for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review all of the service department records (medical and non-medical in nature) pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, to specifically include that Veteran's lay statements regarding his in-service noise exposure.  The audiologist must also specifically consider the impact of the Veteran's conceded in-service noise exposure, which according to his MOS was at least moderate in nature.  

The audiologist should then opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any current loss hearing had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma?  

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion.  

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this Remand and the questions presented in this request.  If any report is insufficient, it must be returned to the appropriate examiner for necessary corrective action, as appropriate.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for hypertension, a respiratory disorder, chronic sinus infections, erectile dysfunction, peripheral neuropathy, and sores and/or excision of mass from right buttocks, all to include as due to herbicide exposure, and entitlement to service connection for bilateral hearing loss should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



